



 




Exhibit 10.1
etsylogoa05.jpg [etsylogoa05.jpg]
        
Sept. 10, 2018
Dear Linda:
This letter (the "Agreement") confirms the agreement between you and Etsy, Inc.
(the "Company") regarding the transition of your duties and responsibilities and
resignation.
1.    Last Date of Employment. Your last day of employment with the Company will
be January 2, 2019 or such earlier date as your employment ends under Section 4
of this Agreement (the "Effective Date"). As of the Effective Date, you will and
hereby resign from the office of Chief Operating Officer ("COO") of the Company
(and from any and all other offices you hold with Company affiliates). From the
date of this Agreement through the Effective Date (such period being referred to
as the "Retention Period"), you will continue to be employed by the Company in
accordance with Section 2, below.


2.    Retention Period. You agree that, during the Retention Period, you will
continue to perform your duties and responsibilities in a professional manner;
perform such duties and responsibilities as may be reasonably assigned to you
and consistent with your position as the COO by the Company’s Chief Executive
Officer ("CEO") and/or Board of Directors ("Board"); and cooperate in the effort
to effect an orderly, smooth, and efficient transition of your duties and
responsibilities to such individual(s) as the Company may direct.


3.    Retention Benefits. Subject to Sections 4 and 8, below, as an inducement
for you to continue your employment with the Company during the Retention
Period; in exchange for your signing this Agreement and not revoking your
acceptance of this Agreement; your compliance with your obligations under this
Agreement (including Section 2, above); and your signing (no earlier than the
Effective Date) and not revoking the Supplemental Release, a copy of which is
attached as Exhibit A to this Agreement (the "Supplemental Release"), the
Company will provide you with the following benefits:


(a)
Continuation of your base salary at an annualized rate of $350,000 (but not your
employment) for a period of six (6) months after the Effective Date, which base
salary shall be paid to you in accordance with the Company’s normal payroll
practices, commencing within thirty (30) days following the Effective Date,
provided that the initial payment will include a catch-up payment to cover the
period between the Effective Date and the date of such first payment;



(b)
Reimbursement of your COBRA premiums for the health coverage you were covered
under the Company’s plans immediately prior to the Effective Date for






--------------------------------------------------------------------------------





 




the six (6) month period after the Effective Date, which amounts shall be paid
to you on the first Company payroll date of each month that immediately follows
the date on which such monthly premium is due, commencing within thirty (30)
days following the Effective Date, provided that the initial payment will
include a catch-up payment to cover the period between the Effective Date and
the date of such first payment;


(c)
An additional lump sum payment to you of $262,500, payable within 60 days of the
Effective Date.



(d)
Full (i.e., 100%) acceleration, on the Effective Date, of the stock options and
restricted stock units ("RSUs") awarded to you on June 1, 2016, such that all
such options will be fully vested and exercisable, and all RSUs will be fully
vested, on and as of the Effective Date.



(e)
Full (i.e., 100%) acceleration, on the Effective Date, of the stock options and
RSUs awarded to you on March 15, 2017, such that all such options will be fully
vested and exercisable, and all RSUs will be fully vested, on and as of the
Effective Date.



Except for your salary through the Effective Date, any accrued but unused
vacation through the Effective Date, reimbursement of expenses you incur prior
to the Effective Date, and your entitlement to benefits under any Company
benefit, stock, equity, and long-term incentive plan which are vested, and any
other payments or benefits required to be paid or provided by law, you agree
that you will not be entitled to any additional compensation from the Company,
including any salary, bonus or incentive compensation, leave, severance or
separation pay, or other remuneration or benefits of any kind, other than as set
forth in this Agreement or in a subsequent written agreement between you and the
Company.


You agree that if you violate any of your obligations under this Agreement, you
will no longer be entitled to receive any benefits under Sections 3(a) through
(e), above.


4.    Termination or Resignation Prior to January 2, 2019. Notwithstanding
anything else in this Agreement, the Company may terminate your employment and
you may resign your employment at any time prior to January 2, 2019, in which
case you will receive only the benefits described in this Section 4. If you
resign your employment without Good Reason (as defined below) or if the Company
terminates your employment for Cause (as defined below) prior to January 2,
2019, you will receive only your base salary through the date of termination or
resignation, any accrued, but unused vacation, any vested benefits under the
Company’s benefit, stock, equity, and long-term incentive plans, reimbursement
of duly-documented business expenses, and any other payments or benefits
required to be paid or provided by law or Company policy ("Accrued Benefits").
If the Company terminates your employment without Cause or if you resign for
Good Reason prior to January 2, 2019, you will receive the Accrued Benefits,
together with the additional benefits set forth in Section 3(a) through (e),
above,





--------------------------------------------------------------------------------





 




provided (i) (as to the latter) that you sign (no earlier than the Effective
Date) and do not revoke your acceptance of the Supplemental Release and (ii) the
base salary continuation and COBRA reimbursement periods described in Sections
3(a) and (b), above, will be extended so that you will have base salary
continuation and COBRA reimbursement from the earlier termination date to June
30, 2019 (i.e., six months, plus the period between the earlier termination date
and January 2, 2019).


5.    For the purposes of this Agreement, "Cause" shall have the meaning set
forth in the Etsy, Inc. Executive Severance Plan


6.    For the purposes of this Agreement, "Good Reason" shall mean that one of
the following occurs without your written consent: (a) a material diminution in
your compensation (other than as contemplated in this Agreement); (b) the
relocation of your principal place of employment to a location more than fifty
(50) miles from its current location, or (c) a material breach of this
Agreement; provided, that in order to terminate on account of Good Reason, you
must provide the Company notice within thirty (30) days of the initial
occurrence of the event constituting Good Reason and the Company will have a
period of thirty (30) days to cure such event. If not cured, you may terminate
your employment within sixty (60) days following the end of the cure period.


7.    Equity Grants. Your stock options and restricted stock units will vest
through the Effective Date in accordance with the terms and conditions of the
applicable equity plan(s) and award agreement(s) pursuant to which they were
granted. Subject to the acceleration described in Section 3(d) and 3(e) of this
Agreement, above, any options and restricted stock units that are unvested as of
the Effective Date will be forfeited in accordance with those plan(s) and
agreement(s). The award agreement(s) between you and the Company evidencing your
equity awards pursuant to Etsy, Inc. 2015 Equity Incentive Plan will remain in
full force and effect and you agree to remain bound by them. You also
acknowledge and agree that you will remain bound by the terms of the Company’s
Insider Trading Policy.


8.    Release of All Claims. In consideration for receiving the retention
benefits described in Section 3, above, and to the fullest extent permitted by
applicable law, you hereby waive, release and promise never to assert any claims
or causes of action, whether or not now known, against the Company or its
predecessors, successors or past or present subsidiaries, stockholders,
directors, officers, employees, consultants, attorneys, agents, assigns and
employee benefit plans with respect to any matter, including (without
limitation) any matter related to your employment with the Company or the
termination of that employment, claims for attorneys’ fees or costs, claims of
wrongful discharge, constructive discharge, emotional distress, defamation,
invasion of privacy, fraud, breach of contract or breach of the covenant of good
faith and fair dealing, claims under Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act of 1967, the Americans with
Disabilities Act, the New York State Human Rights Law, the New York Labor Law,
and the New York City Human Rights Law; claims under any and all other federal,
state, and local statutes, regulations, and laws of any type; and claims for any
compensation or benefits not specifically referenced in this Agreement,
including claims under any Company incentive plan, bonus plan, or severance
plan). Execution of this





--------------------------------------------------------------------------------





 




Agreement does not bar (i) any claim that arises hereafter, including (without
limitation) a claim for breach of this Agreement, (ii) any rights you may
already have to be indemnified and/or advanced or reimbursed expenses pursuant
to any corporate document of the Company or its affiliates or applicable law,
including the Indemnification Agreement dated January 27, 2017, or your right to
be covered under any applicable directors’ and officers’ liability insurance
policies, (iii) any rights to the retention benefits set forth in this
Agreement, and (iv) any rights to vested equity awards and any rights under any
benefit plans of the Company under which you have a vested benefit and for which
amounts are payable after the Effective Date.


9.    No Admission. Nothing contained in this Agreement will constitute or be
treated as an admission by you or the Company of liability, any wrongdoing or
any violation of law.


10.    Other Agreements. At all times in the future, you will remain bound by
the Proprietary Information and Inventions Agreement (the "PIIA") with the
Company you signed on April 6, 2016, a copy of which is attached as Exhibit B.


In addition, you will remain eligible for certain benefits under the Etsy, Inc.
Executive Severance Plan ("Severance Plan") in the event that the Company
experiences a Change in Control (as defined in the Severance Plan), provided,
however, that
(i)    the definition of "Qualifying CIC Termination" is hereby amended and
shall mean (as applied to you) a termination of your employment under this
Agreement entitling you to the benefits under Section 3 of this Agreement that
occurs within (A) the three (3) months before a Change in Control or (B) after a
Change in Control but prior to January 1, 2019; and    
(ii)    in the event you experience a Qualifying CIC Termination (as defined in
the preceding sub-paragraph), you will receive the benefits described in Section
3 of this Agreement, except that any amounts payable to you under the Severance
Plan will be offset by any amounts paid to you under Sections 3(a) and (b) of
this Agreement, and any amounts payable to you under Sections 3(a) and (b) of
this Agreement will be offset by any amounts paid to you under the Severance
Plan.
In other words, and for the avoidance of doubt, in the event you are eligible
under the terms of this Agreement to receive benefits under both the Severance
Plan and Sections 3(a) and (b) of this Agreement, you will receive the greater
of the benefits under the Severance Plan or Sections 3(a) and (b) of this
Agreement, but you will not receive benefits under both the Severance Plan and
Sections 3(a) and (b) of this Agreement. For purposes of clarity, you will also
receive the benefits described in Sections 3(c) through 3(e) of this Agreement
in the event you experience a Qualifying CIC Termination (as defined in
sub-paragraph (i) of this Section.
Except as expressly provided in this Agreement, this Agreement renders null and
void all prior agreements between you and the Company and constitutes the entire
agreement between you and the Company regarding the subject matter of this
Agreement. This Agreement





--------------------------------------------------------------------------------





 




may be modified only in a written document signed by you and a duly authorized
officer of the Company.
11.    Company Property. You represent that on or before the Effective Date, you
will return to the Company all property that belongs to the Company, including
(without limitation) copies of documents that belong to the Company and files
stored on your computer(s) that contain information belonging to the Company.


12.    Confidentiality of Agreement. You agree that, until such time as this
Agreement is disclosed publicly by the Company, you will not disclose to others
the existence or terms of this Agreement, except that you may disclose such
information to your attorney, or financial advisors (provided such individuals
agree that they will not disclose to others the existence or terms of this
Agreement).


13.    No Disparagement. You agree that you will not make any disparaging
statements (orally or in writing) about the Company or its products, services,
strategy, legal or business practices, past venture capital investors, known
institutional investors, or current or past (as of the date of this Agreement)
directors, officers, and known employees who served during your tenure at Etsy.
The Company will instruct current members of the Etsy Executive Team and Board
to refrain from making any disparaging statements about you.


14.    Cooperation. You agree that you will provide reasonable cooperation with
and assistance to the Company in connection with the defense or prosecution of
any claim that may be made against or by the Company, or in connection with any
ongoing or future investigation or dispute or claim of any kind involving the
Company, including any proceeding before any arbitral, administrative, judicial,
legislative, or other body or agency, including testifying in any proceeding to
the extent such claims, investigations or proceedings are related to services
performed or required to be performed by you, knowledge possessed by you, or any
act or omission by you. The Company will reimburse you for reasonable related
expenses in connection with such cooperation.


15.    Preservation of Rights. Nothing in Sections 6, 10, 11, or 12, above, or
otherwise in this Agreement, shall be construed to prevent you from (a)
reporting violations of United States or other law or regulations to or (b)
participating in an investigation conducted by, or providing truthful
information to any government, regulatory, or self-regulatory agency in
accordance with law, including but not limited to the Department of Justice, the
Securities and Exchange Commission ("SEC"), the U.S. Equal Employment
Opportunity Commission ("EEOC"), the Congress, and any agency Inspector General,
or from making other disclosures that are protected under the whistleblower or
other provisions of any applicable United States or other law or regulation. You
do not need the prior authorization of the Company to make any such reports or
disclosures and you are not required to notify the Company that you have made
such reports or disclosures. Nevertheless, you acknowledge that you cannot
recover any monetary benefit, damages, or equitable relief with respect to any
of the claims released and waived in this Agreement through or from any charge
filed by you with a fair employment





--------------------------------------------------------------------------------





 




practices agency such as the EEOC or any action commenced by a third party.
However, nothing in this Agreement prevents you from obtaining a monetary award
from the SEC.


16.    Indemnification. The Indemnification Agreement dated as of January 27,
2017 shall remain in effect in accordance with its terms.


17.    Taxes. All payments under this Agreement will be subject to all
deductions required by law, including applicable taxes and withholdings. In
accordance with its normal payroll practices, the Company will mail to your home
address in the Company’s records any tax reporting forms it prepares in
accordance with any payments made to you, at such time as those forms are
prepared and/or filed. You will be solely responsible and liable for any taxes
owed on any payments or benefits made or provided to you under this Agreement,
except for taxes the Company believes it has an obligation to withhold from any
such payments or benefits.


18.    Section 409A. The intent of the parties is that payments and benefits
under this Agreement comply with, or be exempt from, Internal Revenue Code
Section 409A and the regulations and guidance promulgated thereunder
(collectively "Code Section 409A") and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance with Code
Section 409A; provided, that the Company does not guarantee to you any
particular tax treatment with respect to this Agreement and any payments
hereunder.


For purposes of Code Section 409A, each payment is a separate payment and your
right to receive any installment payments pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct payments.
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., "payment shall be made within ten calendar
days following the date of termination"), the actual date of payment within the
specified period shall be within the sole discretion of the Company. In no event
may you, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement that is considered non-qualified deferred
compensation.
With regard to any provision in this Agreement that provides for reimbursement
of costs and expenses or in-kind benefits, except as permitted by Code Section
409A, (i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit; (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year; provided, that this clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect; and (iii) such payments shall be made on or before the last day of your
taxable year following the taxable year in which the expense was incurred.
Notwithstanding any other provision hereof, if you are, as of the Effective
Date, a "specified employee" for purposes of Treas. Reg. ß 1.409A-1(i), then any
amount payable to you pursuant to this Agreement that is neither a short-term
deferral within the meaning of Treas. Reg. ß 1.409A-1(b)(4) nor within the
involuntary separation pay limit under Treas. Reg. ß





--------------------------------------------------------------------------------





 




1.409A-1(b)(9)(iii)(A) will not be paid before the date that is six months after
the date of termination, or if earlier, the date of your death. Any payments to
which you would otherwise be entitled during such non-payment period will be
accumulated and paid or otherwise provided to you on the first day of the
seventh month following such date of termination, or if earlier, within thirty
(30) calendar days of your death to your beneficiaries.
19.    Severability. If any term of this Agreement is held to be invalid, void
or unenforceable, the remainder of this Agreement will remain in full force and
effect and will in no way be affected, and the parties will use their best
efforts to find an alternate way to achieve the same result.


20.    Choice of Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of New York (other than their
choice-of-law provisions).


21.    Execution. This Agreement may be executed in counterparts, each of which
will be considered an original, but all of which together will constitute one
agreement. Execution of a facsimile copy will have the same force and effect as
execution of an original, and a facsimile signature will be deemed an original
and valid signature.


22.    Effective Date and Revocation. You agree by your signature below that you
had, and that the Company gave you, at least twenty-one (21) days to review and
consider this Agreement before signing it, and that such period was sufficient
for you to fully and completely consider all of its terms. The Company hereby
advises you to discuss this Agreement with your own attorney (at your own
expense) during this period if you wish to do so. You may accept this Agreement
by delivering a copy of the Agreement signed by you to me within twenty-one (21)
days from the day you receive the Agreement. You may revoke your acceptance of
the Agreement for a period of seven (7) days after signing the Agreement by
delivering written notification to me within that seven-day period. If you do
not revoke your acceptance of the Agreement, it will be effective on the eighth
(8th) day after you sign it. If you revoke your acceptance of this Agreement,
you will not be entitled to the benefits listed in Section 3, above. You agree
that you have carefully read this Agreement, fully understand what it means, and
are entering into it voluntarily.
Please indicate your agreement with the above terms by signing below.
Very truly yours,
/s/ Josh Silverman
______________________________
Josh Silverman
CEO & President
Etsy, Inc.







--------------------------------------------------------------------------------





 




I agree to the terms of this Agreement.
/s/ Linda Kozlowski
Dated: 9/11/18    





--------------------------------------------------------------------------------





 




EXHIBIT A
SUPPLEMENTAL RELEASE
You and Etsy, Inc. (the "Company") hereby enter into this Supplemental Release
(the "Supplemental Release"), which will become effective on _____.
1.Last Date of Employment. Your last day of employment with the Company ended on
__________________ ("Effective Date").


2.Release of All Claims. In consideration for receiving the retention benefits
described in Section 3 of the letter agreement between you and the Company dated
as of _______________ (the "Agreement’), and to the fullest extent permitted by
applicable law, you hereby waive, release and promise never to assert any claims
or causes of action, whether or not now known, against the Company or its
predecessors, successors or past or present subsidiaries, stockholders,
directors, officers, employees, consultants, attorneys, agents, assigns and
employee benefit plans with respect to any matter, including (without
limitation) any matter related to your employment with the Company or the
termination of that employment, claims for attorneys’ fees or costs, claims of
wrongful discharge, constructive discharge, emotional distress, defamation,
invasion of privacy, fraud, breach of contract or breach of the covenant of good
faith and fair dealing, claims under Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act of 1967, the Americans with
Disabilities Act, the New York State Human Rights Law, the New York Labor Law,
and the New York City Human Rights Law; claims under any and all other federal,
state, and local statutes, regulations, and laws of any type; and claims for any
compensation or benefits not specifically referenced in the Agreement, including
claims under any Company incentive plan, bonus plan, or severance plan).
Execution of this Supplemental Release does not bar (i) any claim that arises
hereafter, including (without limitation) a claim for breach of this
Supplemental Release, (ii) any rights you may already have to be indemnified
and/or advanced or reimbursed expenses pursuant to any corporate document of the
Company or its affiliates or applicable law, including the Indemnification
Agreement dated January 27, 2017, or your right to be covered under any
applicable directors’ and officers’ liability insurance policies, (iii) any
rights to the retention benefits set forth in the Agreement and which are owed
or payable after the date of this Supplemental Release, and (iv) any rights to
vested equity awards and any rights under any benefit plans of the Company under
which you have a vested benefit and for which amounts are payable after the
Effective Date.


3.No Admission. Nothing contained in this Supplemental Release will constitute
or be treated as an admission by you or the Company of liability, any wrongdoing
or any violation of law.


4.Other Agreements. Except as expressly provided in the Agreement and this
Supplemental Release, the Agreement and this Supplemental Release render null
and void all prior agreements between you and the Company and constitutes the
entire agreement between you and the Company regarding the subject matter of the
Agreement and this Supplemental Release. This Supplemental Release may be
modified only in a written document signed by you and a duly authorized officer
of the Company.


5.Severability. If any term of this Supplemental Release is held to be invalid,
void or unenforceable, the remainder of this Supplemental Release will remain in
full force and effect and will in no way be affected, and the parties will use
their best efforts to find an alternate way to achieve the same result.





--------------------------------------------------------------------------------





 




6.Choice of Law. This Supplemental Release will be construed and interpreted in
accordance with the laws of the State of New York (other than their
choice-of-law provisions).


7.Execution. This Supplemental Release may be executed in counterparts, each of
which will be considered an original, but all of which together will constitute
one agreement. Execution of a facsimile copy will have the same force and effect
as execution of an original, and a facsimile signature will be deemed an
original and valid signature.


8.Effective Date and Revocation. You agree by your signature below that you had,
and that the Company gave you, at least twenty-one (21) days to review and
consider this Supplemental Release before signing it, and that such period was
sufficient for you to fully and completely consider all of its terms. The
Company hereby advises you to discuss this Supplemental Release with your own
attorney (at your own expense) during this period if you wish to do so. You may
accept this Supplemental Release by delivering a copy of this Supplemental
Release signed by you to me within twenty-one (21) days of the Effective Date.
You may revoke your acceptance of this Supplemental Release for a period of
seven (7) days after signing the Supplemental Release by delivering written
notification to me within that seven-day period. If you do not revoke your
acceptance of this Supplemental Release, it will be effective on the eighth
(8th) day after you sign it. If you revoke your acceptance of this Supplemental
Release, you will not be entitled to the benefits listed in Section 3 of the
Agreement. You agree that you have carefully read this Supplemental Release,
fully understand what it means, and are entering into it voluntarily.


Please indicate your agreement with the above terms by signing below.
Very truly yours,


______________________________
Josh Silverman
CEO & President
Etsy, Inc.





--------------------------------------------------------------------------------





 






I agree to the terms of this Supplemental Release.
______________________________    
Linda Kozlowski
Dated:     





--------------------------------------------------------------------------------





 




EXHIBIT B
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT







